DETAILED ACTION
Allowable Subject Matter
Claims 25-33, 43-46, 48-56 are allowed.
The following is an examiner’s statement of reasons for allowance: See Applicant’s arguments dated 6/28/2021, particularly on pages 7-8 regarding how the features of the amended claims define over the cited prior art, U.S. Pub. No. 2017/0180619 to Ba-Tis et al.  The rectangular image sensor arrangement taught by Ba-Tis can perform a translatory movement and bi-axial tilt.  Applicant argues that “Ba-Tis does not disclose a coaxial guiding action of the observation system with its external guiding and mounting surfaces at the inner geometry of an adaptable interface element, wherein the adaptable interface element comprises an inner geometry that is embodied in accordance with the external guiding and mounting surfaces of the observation system in a coaxial orientation at least in the same direction and centered in relation to the external guiding and mounting surfaces of the observation system.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697